DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 26-31, 33-35, & 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140098459) in view of Basker et al. (US 2017/0154950) and further in view of Yang (US 2009/0140387).
Regarding claim 26, Lee discloses that a microelectronic device structure comprising:
a first trench in a dielectric layer, wherein the dielectric layer 114 (Fig. 4B) comprises a portion of a substrate 114, 112, & 110, and wherein an interconnect material 141 & 142 is within the first trench (Fig. 1J);
a second trench 150 adjacent the first trench 144 (Fig. 1H, wherein the second trench comprises a second liner 120B on at least a portion of a sidewall within the second trench (Fig. 1J), but absent from at least a portion of a sidewall of the second trench;
a dielectric material 130 or 132 on the second liner 120B within the second trench (Fig. 1J); and
a contact structure 150 physically and electrically coupled to the second liner 120B material in the second trench (Fig. 1E).
Lee fail to teach the first trench comprises a first liner 114 (Fig. 4B) on at least a portion of a sidewall of the first trench,  and wherein the second liner comprises an undulating structure that extends over lengths of the second trench that have different depths, a first length of the second liner along a bottom of a first deep portion of the second trench and a second length of the second liner along a bottom of a second deep portion of the second trench, the first and second lengths electrically coupled together through only a third length of 
However, Basker suggests the second liner 604  comprises an undulating structure that extends over lengths of the second trench that have different depths (Fig. 9), a first length of the second liner 604 along a bottom of a first deep portion of the second trench and a second length of the second liner along a bottom of a second deep portion of the second trench, the first and second lengths electrically coupled together through only a third length of the second liner that lines a sidewall portion of each of the first and second deep portions of the second trench (Fig. 9).

    PNG
    media_image1.png
    491
    1377
    media_image1.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lee with the second liner comprises an undulating structure that extends over lengths of the second trench that have different depths, a first length of the second liner along a bottom of a first deep portion of the second trench and a second length of the second liner along a bottom of a second deep portion 
Lee & Basker fail to disclose the first trench comprises a first liner on at least a portion of a sidewall of the first trench.
However, Yang suggests that a first trench comprises a first liner 16’ (Fig. 1A) on at least a portion of a sidewall of the first trench 18”.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lee & Basker with the first trench comprises a first liner on at least a portion of a sidewall of the first trench as taught by Yang in order to reduce metal diffusion into other materials and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 27, Lee, Basker, & Yang disclose that the second liner material 164 comprises a thin film resistor (Basker, Fig. 9).
Reclaim 28, , Lee, Basker, & Yang disclose that thin film resistor comprises a material selected from the group consisting of tantalum, titanium and copper, titanium nitride, tantalum oxide, tungsten, cobalt, ruthenium, nickel, silver, and aluminum, or combinations thereof (Basker Fig. 9).

Reclaim 30, Lee, Basker, & Yang disclose that the second liner material comprises a dopant species (Yang, Para. 0048).
Reclaim 31, Lee, Basker, & Yang disclose that the first liner comprises a different material than the material of the second liner (Basker in view of Yang, Para. 0048).
Reclaim 33, Lee, Basker, & Yang disclose that the second trench does not comprise the interconnect material 14 (Lee’s by modifying by Basker).
Regarding claim 34, Lee, Basker, & Yang disclose that a microelectronic device structure comprising:
a substrate 110;
a dielectric layer 112, 114 on the substrate 110 (Fig. 4B, Lee);
an array 140 & 150 of trenches in the dielectric layer 112, 114 wherein a first trench and a second trench are adjacent each other, and wherein an interconnect material 144 is within the first trench and is on a first liner 16’ (Lee & Yang) within the first trench, and wherein the second trench 150 comprises a second liner 120B that is within the second trench, and wherein the interconnect material is absent from the second trench (Fig. 1E, some of portion of the second trench does not contains interconnect material);
a second contact structure 154 on the second liner 130 within the second trench (Lee, Fig. 3B).
a third contact structure on the second liner within a second portion of the second trench, the third contact structure electrically coupled to the second contact structure through 
Reclaim 35, Lee, Basker, & Yang disclose that a dielectric material 130 is on the second liner within the second trench (Lee, Fig. 3B)
Reclaim 37, Lee, Basker, & Yang disclose that the first liner and the second liner comprise different materials from each other (Basker in Yang, para. 0048).
Reclaim 38, Lee, Basker, & Yang disclose that the interconnect material is selected from the group consisting of copper, titanium nitride, tantalum oxide, tungsten, cobalt, ruthenium, nickel, silver, and aluminum, or combinations thereof (Yang, para. 0048, note: Ta Ti, TiN, Ru, etc.).
Reclaim 39, Lee, Basker, & Yang disclose the second liner comprises an undulating structure that extends over lengths of the second trench that have different depths, a first length of the second liner along a bottom of a first deep portion of the second trench and a second length of the second liner along a bottom of a second deep portion of the second trench, the first and second lengths electrically coupled together through only a third length of the second liner that lines a sidewall portion of each of the first and second deep portions of the second trench (Lee in view of Basker).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SU C KIM/Primary Examiner, Art Unit 2899